DETAILED ACTION
This action is responsive to the following communications: the amendment filed on Sept. 22, 2021.
Claims 1-18 are presented for Examination. Claims 1 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20170366101).
Regarding independent  claim 11. Suzuki disclose that a controller configured to control an inverter and a rotating electric machine, wherein the controller comprises:
 a processor (Fig. 2: 40): 
a computer-readable storage medium ([0044]; “ROM”); 
a speed controller (Fig.6A and [0017]); 
an instruction current setter(Fig. 3: Id*); 

a voltage converter (Fig. 3: 45); 
a signal generator ( Fig. 3: 48); 
a current converter (Fig. 3: 41); 
a current calculator (Fig. 3: 42); 
a speed estimator ([0075]; “FIGS. 6A to 6C and 7A to 7C show examples in which the motor 80 is rotated at a constant rotation by constant energization” ); 
an angle estimator ([0050]); 
a filter ([0049] “PI”); and 
a converter (Fig. 3: Vc to Du*, Dv* and Dw*).

Allowable Subject Matter
Previous objections on claim 10 and rejection for claims 4-9 under 35 U.S.C.  112(a) and claims 3-9 under 35 U.S.C.112(b) are withdrawn due to amendments and remarks dated 09/22/2021.
Claims  12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed in view of the amendments and persuasive remarks dated 09/22/2021,



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846